 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    TOY TERRELL SMITH,                               Case No. 1:16-cv-01924-LJO-JDP
12                           Plaintiff,                ORDER DIRECTING THE CLERK’S OFFICE
                                                       TO FORWARD PLAINTIFF’S MOTION TO
13              v.                                     APPOINT COUNSEL TO THE COURT OF
                                                       APPEALS
14    HUTCHINSON, et al.,
                                                       ECF No. 84
15                           Defendants.
16

17            Plaintiff Toy Terrell Smith is a state prisoner proceeding without counsel in this civil

18   rights action brought under 42 U.S.C. § 1983. Smith has filed both a notice of appeal and a

19   motion to appoint counsel for the appellate proceeding. See ECF Nos. 84 and 85. Because the

20   merits of the motion for counsel are most appropriately handled by the appellate court in which

21   Smith will be proceeding, I direct the clerk’s office to forward Smith’s motion to the court of

22   appeals.

23
     IT IS SO ORDERED.
24

25
     Dated:          October 17, 2019
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
